DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3.	Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, and 12 of U.S. Patent No.: US 11,190,910 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are identical or having minor variation to the patent.

Instant Application No.: 17536681
Patent No.: US 11,190,910 B2
Claim 1,	 A method of a user equipment (UE) in a wireless communication system, the method comprising: 
receiving, from a base station (BS), a system information (SI) including first information indicating one or more access control parameters, and the first information including second information indicating access control time associated with a service type, and third information indicating whether the UE is allowed for a specific service based on the first information; 
performing, by the UE, an access barring check for the service type based on the parameters included in the first information corresponding to the service type during a time period indicated by the second information; and 

determining whether the UE is configured for the specific service based on the third information in case that the UE is configured for the specific service included in a universal subscriber identity module (USIM), 



wherein the one or more access control parameters indicates one or more service types of which accesses are barred, and the first information is used for identifying whether to bar the accesses of the one or more service types, 
wherein the second information indicates barring time for a service type of which an access is barred based on the first information, and 

wherein the third information indicates a barring for the specific service of which an access is barred. 

Claim 1,	 A method of a user equipment (UE) in a wireless communication system, the method comprising:
       receiving, from a base station (BS), a system information block (SIB) including first information, second information for access control associated with each of service types, and third information for access control associated with a specific service;  


      performing, by the UE, an access barring check for a service type based on parameters included in the first information corresponding to the service type during a time period indicated by the second information corresponding to the service type; and

     performing the access control of the specific service based on the third information in case that fourth information configured for access control associated with the specific service is included in a universal subscriber identity module (USIM) information to the UE,
     wherein the first information includes parameters indicating one or more service types of which accesses are barred, and the first information is used for identifying whether to bar the accesses of one or more service types,
      wherein the second information indicates barring time for a service type of which an access is barred based on the first information, and 
wherein the third information indicates a barring condition for one or more specific services of which an access is barred.

Claim 2,	 The method of claim 1, wherein whether the access of the specific service is barred, is identified based on 1 bit information included in the third information.

Claim 2,	 The method of claim 1, wherein whether the access of the specific service is barred, is identified based on 1 bit information included in the third information.

Claim 3,	 The method of claim 1, wherein the service type indicated by the first information includes at least one of a packet service based voice call, a packet service based video call, a mobile originating signalling, and a mobile originating data. 

Claim 3, The method of claim 1, wherein one or more service types indicated by the first information includes at least one of a packet service based voice call, a packet service based video call, a mobile originating signaling, and a mobile originating data.
Claim 4,	 A user equipment (UE) in a wireless communication system, the UE comprising: 
a transceiver connected to a controller; and 
the controller configured to: 
control the transceiver to receive, from a base station (BS), a system information (SI) including first information indicating one or more access control parameters, and the first information including second information indicating access control time associated with a service type, and third information indicating whether the UE is allowed for a specific service based on the first information, 
perform access barring check for a service type based on parameters included in the first information corresponding to the service type during a time period indicated by the second information, and 

determining whether the UE is configured for the specific service based on the third information in case that the UE is configured for the specific service included in a universal subscriber identity module (USIM), 


wherein the one or more access control parameters indicates one or more service types of which accesses are barred, and the first information is used for identifying whether to bar the accesses of the one or more service types, 
wherein the second information indicates barring time for a service type of which an access is barred based on the first information, and 
wherein the third information indicates a barring for the specific services of which an access is barred. 


Claim 5,	 The UE of claim 4, wherein whether the access of the specific service is barred, is identified based on 1 bit information included in the third information. 

Claim 5,	 A user equipment (UE) in a wireless communication system, the UE comprising: 
a transceiver connected to a controller; and 
the controller configured to: 
control the transceiver to receive, from a base station (BS), a system information block (SIB) including first information, second information for access control associated with each of service types, and third information for access control associated with a specific service,


        perform access barring check for a service type based on parameters included in the first information corresponding to the service type during a time period indicated by the second information corresponding to the service type, and
     perform the access control of the specific service based on the third information in case that fourth information configured for access control associated with the specific service is included in a universal subscriber module (USIM) information of the UE,
      wherein the first information includes parameters indicating one or more service types of which accesses are barred, and the first information is used for identifying whether to bar the accesses of one or more service types,
 wherein the second information indicates barring time for a service type of which an access is barred based on the first information, and 
       wherein the third information indicates a barring condition for one or more specific services of which an access is barred.

Claim 6,	 The UE of claim 5, wherein whether the access of the specific service is barred, is identified based on 1 bit information included in the third information. 

Claim 6,	 The UE of claim 4, wherein the service type indicated by the first information includes at least one of a packet service based voice call, a packet service based video call, a mobile originating signalling and a mobile originating data. 
 

Claim 7, The UE of claim 5, wherein one or more service types indicated by the first information includes at least one of a packet service based voice call, a packet service based video call, a mobile originating signaling and a mobile originating data.
Claim 7,	 A base station (BS) in a wireless communication system, the BS comprising: 
a transceiver connected to a controller; and 
the controller configured to: 
control the transceiver to broadcast a system information (SI) including first information indicating one or more access control parameters, and the first information including second information indicating access control time associated with a service type, and third information indicating whether the UE is allowed for a specific service based on the first information, 
perform an access control for barring or allowing an access for the service type based on the parameters included in the first information corresponding to the service type during a time period indicated by the second information, and 

perform the access control of the specific service based on the third information, to a user equipment (UE) in case that the UE is configured for the specific service with a universal subscriber identity module (USIM), 


wherein the one or more access control parameters indicates one or more service access types for which the access are barred, and the first information is used for identifying whether to bar accesses of the one or more service types, 
wherein the second information indicates barring time for a service access type of which an access is barred based on the first information, and 
wherein the third information indicates a barring for the specific service of which an access is barred. 
 

Claim 9, A base station (BS) in a wireless communication system, the BS comprising: 
      a transceiver connected to a controller; and
 the controller configured to: 
control the transceiver to broadcast a system information block (SIB) including first information, second information for access control associated with each service type, and the third information for access control associated with a specific service type,

 
         perform an access control for barring or allowing an access for the service type based on the parameters included in the first information corresponding to the service type during a time period indicated by the second information corresponding to the service type, and 
       perform the access control of the specific service based on the third information, to a user equipment (UE) with a universal subscriber identity module (USIM) information including fourth information for the access control associated with the specific service type,
    wherein the first information includes parameters indicating one or more service access types for which the access are barred, and the first information is used for identifying whether to bar an access of each service access type,
        wherein the second information indicates barring time for a service access type of which an access is barred based on the first information, and 
         wherein the third information indicates a barring condition for one or more specific services of which an access is barred.

Claim 8,	 The BS of claim 7, wherein the service type indicated by the first information includes at least one of a packet service based voice call, a packet service based video call, a mobile originating signalling, and a mobile originating data. 

Claim 10, The BS of claim 9, wherein the one or more service types indicated by the first information includes at least one of a packet service based voice call, a packet service based video call, a mobile originating signaling, and a mobile originating data.
Claim 9,	 The method of claim 1, wherein the specific service includes an emergency service. 

Claim 4,	 The method of claim 1, wherein the specific service includes an emergency service. 

Claim 10,	 The UE of claim 4, wherein the specific service includes an emergency service. 

Claim 8,	 The UE of claim 5, wherein the specific service includes an emergency service. 

Claim 11,	 A method of a base station (BS) in a wireless communication system, the method comprising: 
broadcasting, by the BS, a system information (SI) including first information indicating one or more access control parameters, and the first information including second information indicating access control time associated with a service type, and third information indicating whether the UE is allowed for access control associated with a specific service based on the first information; 
performing an access control for barring or allowing an access for the service type based on the parameters included in the first information corresponding to the service type during a time period indicated by the second information; and 


performing the access control of the specific service based on the third information, to a user equipment (UE) in case that the UE is configured for the specific service with a universal subscriber identity module (USIM), 


wherein the one or more access control parameters indicates one or more service types of which accesses are barred, and the first information is used for identifying whether to bar accesses of the one or more service types, 

wherein the second information indicates barring time for a service type of which an access is barred based on the first information, and 
wherein the third information indicates a barring for the specific service of which an access is barred. 
 

Claim 11,	 A method of a base station (BS) in a wireless communication system, the method comprising: 
       broadcasting, by the BS, a system information block (SIB) including first information, second information for access control associated with each of service types, and third information for access control associated with a specific service;




        performing an access control for barring or allowing an access for the service type based on the parameters included in the first information corresponding to the service type during a time period indicated by the second information corresponding to the service type; and 


performing the access control of the specific service based on the third information, to a user equipment (UE) with a universal subscriber identity module (USIM) information including fourth information for the access control associated with the specific service,
wherein the first information includes parameters indicating one or more service types of which accesses are barred, and the first information is used for identifying whether to bar the accesses of the one or more service types,

wherein the second information indicates barring time for a service type of which an access is barred based on the first information, and
 wherein the third information indicates a barring condition for one or more specific services of which an access is barred.


Claim 12,	 The method of claim 11, wherein the service type indicated by the first information includes at least one of a packet service based voice call, a packet service based video call, a mobile originating signalling and a mobile originating data. 

Claim 12,	 The method of claim 11, wherein the one or more service type indicated by the first information includes at least one of a packet service based voice call, a packet service based video call, a mobile originating signalling and a mobile originating data. 

Claim 13,	 The method of claim 1, wherein the service type is designated by the BS for each UE.

Claim 4, The method of claim 1, wherein the specific service includes an emergency service.
Claim 14,	 The UE of claim 4, wherein the service type is designated by the BS for each UE. 

Claim 8, The UE of claim 5, wherein the specific service includes an emergency service.
Claim 15,	 The BS of claim 7, wherein the BS designate the service type for each UE. 

Claim 10, The BS of claim 9, wherein the one or more service types indicated by the first information includes at least one of a packet service based voice call, a packet service based video call, a mobile originating signaling, and a mobile originating data.
Claim 16,	 The method of claim 11, wherein the processor further configured to designate the service type for each UE.  

Claim 12, The method of claim 11, wherein the one or more service types indicated by the first information includes at least one of a packet service based voice call, a packet service based video call, a mobile originating signaling and a mobile originating data.




4.	Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, 14, and 19 respectively of U.S. Patent No.: US 10,887,730 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant applications are broad with minor differences or variations to patent.

Instant Application No.: 17536681
Patent No.: US 10, 887,730 B2
Claim 1,	 A method of a user equipment (UE) in a wireless communication system, the method comprising: 
receiving, from a base station (BS), a system information (SI) including first information indicating one or more access control parameters, and the first information including second information indicating access control time associated with a service type, and third information indicating whether the UE is allowed for a specific service based on the first information; 
performing, by the UE, an access barring check for the service type based on the parameters included in the first information corresponding to the service type during a time period indicated by the second information; and 
determining whether the UE is configured for the specific service based on the third information in case that the UE is configured for the specific service included in a universal subscriber identity module (USIM), 
wherein the one or more access control parameters indicates one or more service types of which accesses are barred, and the first information is used for identifying whether to bar the accesses of the one or more service types, 
wherein the second information indicates barring time for a service type of which an access is barred based on the first information, and 
wherein the third information indicates a barring for the specific service of which an access is barred. 
 

Claim 8, A method of a user equipment (UE) in a packet data communication system, the method comprising:

    receiving, from a base station (BS), a system information block type 2 message including:
     first information indicating that an access of a mobile originating call is barred in the BS, and
     second information indicating that an access of a packet service based mobile originating voice call is allowed in the BS;
     determining that the access of the mobile originating call is barred in the BS and the access of the packet service based mobile originating voice call is allowed in the BS based on the system information block type 2 message;
     transmitting a radio resource control (RRC) connection request message for the packet service based mobile originating voice call;
     barring an access to the mobile originating call based on the first information; and
    allowing an access of the packet service based mobile originating voice call based on the second information,
   wherein the first information and the second information in the system information block type 2 message are processed in an RRC layer.
Claim 2,	 The method of claim 1, wherein whether the access of the specific service is barred, is identified based on 1 bit information included in the third information.

Claim 8, A method of a user equipment (UE) in a packet data communication system, the method comprising:
     barring an access to the mobile originating call based on the first information;
Claim 3,	 The method of claim 1, wherein the service type indicated by the first information includes at least one of a packet service based voice call, a packet service based video call, a mobile originating signalling, and a mobile originating data. 

Claim 8, A method of a user equipment (UE) in a packet data communication system, the method comprising: 
     first information indicating that an access of a mobile originating call is barred in the BS; and
     determining that the access of the mobile originating call is barred in the BS and the access of the packet service based mobile originating voice call is allowed in the BS based on the system information block type 2 message;
Claim 4,	 A user equipment (UE) in a wireless communication system, the UE comprising: 
a transceiver connected to a controller; and 
the controller configured to: 
control the transceiver to receive, from a base station (BS), a system information (SI) including first information indicating one or more access control parameters, and the first information including second information indicating access control time associated with a service type, and third information indicating whether the UE is allowed for a specific service based on the first information, 
perform access barring check for a service type based on parameters included in the first information corresponding to the service type during a time period indicated by the second information, and 
determining whether the UE is configured for the specific service based on the third information in case that the UE is configured for the specific service included in a universal subscriber identity module (USIM), 
wherein the one or more access control parameters indicates one or more service types of which accesses are barred, and the first information is used for identifying whether to bar the accesses of the one or more service types, 
wherein the second information indicates barring time for a service type of which an access is barred based on the first information, and 
wherein the third information indicates a barring for the specific services of which an access is barred. 
 

Claim 19, A user equipment (UE) in a packet data communication system, the UE comprising:
   a transceiver; and
   a controller controlling the transceiver and configured to:
     receive, from a base station (BS), a system information block type 2 message including:
    first information indicating that an access of a mobile originating call is barred in the BS, and
    second information indicating that an access of a packet service based mobile originating voice call is allowed in the BS,
     determine that the access of the mobile originating call is barred in the BS and the access of the packet service based mobile originating voice call is allowed in the BS based on the system information block type 2 message,
     transmit a radio resource control (RRC) connection request message for the packet service based mobile originating voice call,
     bar an access to the mobile originating call based on the first information, and
     allow an access of the service based mobile originating voice call based on the second information,
     wherein the first information and the second information in the system information block type 2 message are processed in an RRC layer.
Claim 5,	 The UE of claim 4, wherein whether the access of the specific service is barred, is identified based on 1 bit information included in the third information. 

Claim 19, A user equipment (UE) in a packet data communication system, the UE comprising:
     bar an access to the mobile originating call based on the first information, and
Claim 6,	 The UE of claim 4, wherein the service type indicated by the first information includes at least one of a packet service based voice call, a packet service based video call, a mobile originating signalling and a mobile originating data. 
 

Claim 19, A user equipment (UE) in a packet data communication system, the UE comprising:
     first information indicating that an access of a mobile originating call is barred in the BS, and
     second information indicating that an access of a packet service based mobile originating voice call is allowed in the BS, 
   
Claim 7,	 A base station (BS) in a wireless communication system, the BS comprising: 
a transceiver connected to a controller; and 
the controller configured to: 
control the transceiver to broadcast a system information (SI) including first information indicating one or more access control parameters, and the first information including second information indicating access control time associated with a service type, and third information indicating whether the UE is allowed for a specific service based on the first information, 
perform an access control for barring or allowing an access for the service type based on the parameters included in the first information corresponding to the service type during a time period indicated by the second information, and 
perform the access control of the specific service based on the third information, to a user equipment (UE) in case that the UE is configured for the specific service with a universal subscriber identity module (USIM), 
wherein the one or more access control parameters indicates one or more service access types for which the access are barred, and the first information is used for identifying whether to bar accesses of the one or more service types, 
wherein the second information indicates barring time for a service access type of which an access is barred based on the first information, and 
wherein the third information indicates a barring for the specific service of which an access is barred. 
 

Claim 14, A base station (BS) in a packet data communication system, the BS comprising:
       a transceiver; and 
       a controller controlling the transceiver and configured to:
      broadcast a system information block type 2 message including:
      first information indicating that an access of a mobile originating call is barred in the BS; and
      second information indicating that an access of a packet service based mobile originating voice call is allowed in the BS,
      receive, from a user equipment (UE) receiving the first information and the second information, a radio resource control (RRC) connection request message for the packet service based mobile originating voice call,
       bar an access of the mobile originating call based on the first information, and
     allow an access of the packet service based mobile originating voice call based on the second information,
      wherein the first information and the second information in the system information block type 2 message are processed in an RRC layer.
Claim 8,	 The BS of claim 7, wherein the service type indicated by the first information includes at least one of a packet service based voice call, a packet service based video call, a mobile originating signalling, and a mobile originating data. 
 

Claim 14, A base station (BS) in a packet data communication system, the BS comprising:
   broadcast a system information block type 2 message including:
   first information indicating that an access of a mobile call is barred in the BS, and
    second information indicating that an access of a packet service based mobile originating voice call is allowed in the BS,

Claim 9,	 The method of claim 1, wherein the specific service includes an emergency service. 

Claim 8, A method of a user equipment (UE) in a packet data communication system, the method comprising:
    allowing an access of the packet service based mobile originating voice call based on the second information,
Claim 10,	 The UE of claim 4, wherein the specific service includes an emergency service.
Claim 19, A user equipment (UE) in a packet data communication system, the UE comprising:
     allow an access of the packet service based mobile originating voice call based on the second information,
Claim 11,	 A method of a base station (BS) in a wireless communication system, the method comprising: 
broadcasting, by the BS, a system information (SI) including first information indicating one or more access control parameters, and the first information including second information indicating access control time associated with a service type, and third information indicating whether the UE is allowed for access control associated with a specific service based on the first information; 
performing an access control for barring or allowing an access for the service type based on the parameters included in the first information corresponding to the service type during a time period indicated by the second information; and 
performing the access control of the specific service based on the third information, to a user equipment (UE) in case that the UE is configured for the specific service with a universal subscriber identity module (USIM), 
wherein the one or more access control parameters indicates one or more service types of which accesses are barred, and the first information is used for identifying whether to bar accesses of the one or more service types, 
wherein the second information indicates barring time for a service type of which an access is barred based on the first information, and 
wherein the third information indicates a barring for the specific service of which an access is barred. 
 

Claim 1, A method of a base station (BS) in a packet data communication system, the method comprising:

     broadcasting, by the BS, a system information block type 2 message including:
      first information indicating that an access of a mobile originating call is barred in the BS, and
      second information indicating that an access of a packet service based mobile originating voice call is allowed in the BS;
    receiving, from a user equipment (UE) receiving the first information and the second information, a radio resource control (RRC) connection request message for the packet service based mobile originating voice call;
     barring an access to the mobile originating call based on the first information; and
       allowing an access of the packet service based mobile originating voice call based on the second information,
       wherein the first information and the second information in the system information block type 2 message are processed in an RRC layer.
Claim 12,	 The method of claim 11, wherein the service type indicated by the first information includes at least one of a packet service based voice call, a packet service based video call, a mobile originating signalling and a mobile originating data. 

Claim 1, A method of a base station (BS) in a packet data communication system, the method comprising:
     first information indicating that an access of a mobile originating call is barred in the BS, and
    second information indicating that an access of a packet service based mobile originating voice call is allowed in the BS;
Claim 13,	 The method of claim 1, wherein the service type is designated by the BS for each UE.

Claim 8, A method of a user equipment (UE) in a packet data communication system, the method comprising:
      receiving, from a base station (BS), a system information block type 2 message including:
Claim 14,	 The UE of claim 4, wherein the service type is designated by the BS for each UE.
Claim 8, A method of a user equipment (UE) in a packet data communication system, the method comprising:
      receiving, from a base station (BS), a system information block type 2 message including:
Claim 15,	 The BS of claim 7, wherein the BS designate the service type for each UE. 

Claim 14, A base station (BS) in a packet data communication system, the BS comprising:
    receive, from a user equipment (UE) receiving the first information and the second information, a radio resource control (RRC) connection request message for the packet service based mobile originating voice call,
Claim 16,	 The method of claim 11, wherein the processor further configured to designate the service type for each UE.  
Claim 1, A method of a base station (BS) in a packet data communication system, the method comprising:
     receiving, from a user equipment (UE) receiving the first information and the second information, a radio resource control (RRC) connection request message for the packet service based mobile originating voice call;


Claim Objections
5.	Claims 3, 6, 8, and 12 are objected to because of the following informalities:  The spelling of “signalling” be corrected as “signaling”.  Appropriate correction is required.
35 USC § 112(f)
CLAIM INTERPRETATION

6.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

7.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Regarding Claims 4 and 7: The claims 4 and 7 recite “configured to” which invoke 35 U.S.C. 112(f).  Per review of claims 4 and 7, the generic place holder “controller” is coupled to the functionality “control”.

Claim Rejections - 35 USC § 112
8.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

9.	Claims 4-6, 10, 14 and 7-8, 15 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claim purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function.  As such, the claim recites a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor.  Accordingly, the disclosure is not commensurate with the scope of the claim.
	The claim 4 recites “controller” which is by itself and does not show parts or elements.
	Similarly, claim 7 recite “controller” which is by itself and does not show parts or elements.
	Per review of drawings and specifications, the Fig. 13, paragraphs [00146]-[00151] illustrate UE 1300, receiver 1311, controller 1313, transmitter 1315, and storage unit 1317.  Similarly, Fig. 14, paragraphs [00152]-[00158] illustrate eNB (BS) 1400, receiver 1411, controller 1413, transmitter 1415 and storage unit 1417.

Claim Rejections - 35 USC § 103
10.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

11.	The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
12.	Claims 1-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fong et al., (International Publication Number: WO 2013/022474 A1), in view of (3GPP TSG CT WG1 Meeting #58, 20-24 April 2009, Sophia Antipolis, France, C1-091739, Source: NTT DOCOMO, Panasonic, NEC, NTT, Toshiba, Hitachi, Title: Service Specific Access Control: Way Forward, now onwards Document NTT).

Regarding Claim 1,	 Fong discloses a method of a user equipment (UE) in a wireless communication system, the method comprising: (Fong, Fig. 1, column 3, line 17 to line 55, mobile devices, 320A-D, 322A-B, 324A-C, 326A-B, 330A-D 332A-F, and 336A-D)
receiving, from a base station (BS), a system information (SI) including first information indicating one or more access control parameters, and the first information including second information indicating access control time associated with a service type, and third information indicating whether the UE is allowed for a specific service based on the first information; (Fong, page 1 SI or SI interface, page 4-7, Accessing barring information be transmitted in the BCCH using a system information block (SIB), ACB parameters page 7, Fig. 16, page 26, paragraph 4 provides a method for authorizing access to a transmission station for a mobile device)
performing, by the UE, an access barring check for the service type based on the parameters included in the first information corresponding to the service type during a time period indicated by the second information (SI includes second information); and (Fong, page 4-7 provide overview of Access barring such as access class barring (ACB) and extended access barring (EAB).  Access barring allows a network operator to prevent overload of the radio access network and core network.  EAB provides additional access barring over ACB, page 8: After the EAB configuration information is received, the mobile device applies an access barring check process for EAB, which may also include processes for ACB)
determining whether the UE is configured for the specific service based on the third information (SI includes third information) in case that the UE is configured for the specific service included in a universal subscriber identity module (USIM), (Fong, page 5, paragraph 1, universal subscriber identity module (USIM))
wherein the one or more access control parameters indicates one or more service types of which accesses are barred, and the first information is used for identifying whether to bar the accesses of the one or more service types, (Fong, page 7 access barring parameters, Fig. 17, page 26, paragraph 5, Fig. 17 provides a method 600 for barring mobile device from accessing a transmission station)
wherein the second information indicates barring time for a service type of which an access is barred based on the first information, and (Fong, page 4-7 disclose and discuss access barring such as ACB, and extended access barring EAB, page 6 last paragraph to page 7 first paragraph, ACB information be broadcast via the SIB2.  ACB parameters be subjected to a SIB modification procedure and timing, page 10, paragraph 2, the EAB configuration information includes a barring category, a barring factor and/or a barring time (eab-BarringTime), Fig. 17, page 26, paragraph 5, Fig. 17 provides a method 600 for barring mobile device from accessing a transmission station)
wherein the third information indicates a barring for the specific service of which an access is barred. (Fong, page 4-7 disclose and discuss access barring such as ACB, and extended access barring EAB, page 4-7 provide overview of Access barring such as access class barring (ACB) and extended access barring (EAB).  Access barring allows a network operator to prevent overload of the radio access network and core network.  EAB provides additional access barring over ACB, Fig. 17, page 26, paragraph 5, Fig. 17 provides a method 600 for barring mobile device from accessing a transmission station)
Fong is not that explicit about specific type service (i.e. voice, video and emergency)
However, Document NTT discloses about specific type service (i.e. voice, video and emergency).  (Document NTT, section 3, Fig. 2.  The Fig. 2 explicitly disclose specific type service (i.e. voice, video and emergency), and discusses scenarios AC:0, AC:5, and AC:10, and which specific service allowed or barred)
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Fong before the effective filing date of the claimed invention with that of Document NTT so that specific service type be explicitly included in the method.  The motivation to combine the teachings of Document NTT would eventually lead to sustain service availability to the extent even in emergency situations. (Document NTT, section 2.1, 2.2 and 2.3)
 
Regarding Claim 2,	 The combination of Fong and Document NTT disclose the method of claim 1, wherein whether the access of the specific service is barred, is identified based on 1 bit information included in the third information.  (Fong, Fig. 14, page 25, bit is set to “1”, page 4-7 provide overview of Access barring such as access class barring (ACB) and extended access barring (EAB).  Access barring allows a network operator to prevent overload of the radio access network and core network.  EAB provides additional access barring over ACB, Fig. 7B, page 15, EAB indication with a bit)
 
Regarding Claim 3,	 The combination of Fong and Document NTT disclose the method of claim 1, wherein the service type indicated by the first information includes at least one of a packet service based voice call, a packet service based video call, a mobile originating signalling, and a mobile originating data. (Fong, Fig. 9, page 22 discloses non-emergency mobile originated data, Document NTT, section 3, Fig. 2 explicitly disclose voice and video call, the Document NTT is directed to service specific access control)
 
Regarding Claim 4,	 Fong discloses a user equipment (UE) in a wireless communication system, the UE comprising: (Fong, Fig. 1, column 3, line 17 to line 55, mobile devices, 320A-D, 322A-B, 324A-C, 326A-B, 330A-D 332A-F, and 336A-D)
a transceiver connected to a controller; and (Fong, Fig. 18, Transceiver Module 722)
the controller configured to: (Fong, Fig. 18, line 28 to line 30, processing module 724 has a controller)
control the transceiver to receive, from a base station (BS), a system information (SI) including first information indicating one or more access control parameters, and the first information including second information indicating access control time associated with a service type, and third information indicating whether the UE is allowed for a specific service based on the first information, (Fong, page 1 SI or SI interface, page 4-7, Accessing barring information be transmitted in the BCCH using a system information block (SIB), ACB parameters page 7, Fig. 16, page 26, paragraph 4 provides a method for authorizing access to a transmission station for a mobile device)
perform access barring check for a service type based on parameters included in the first information corresponding to the service type during a time period indicated by the second information, and (Fong, page 4-7 provide overview of Access barring such as access class barring (ACB) and extended access barring (EAB).  Access barring allows a network operator to prevent overload of the radio access network and core network.  EAB provides additional access barring over ACB, page 8: After the EAB configuration information is received, the mobile device applies an access barring check process for EAB, which may also include processes for ACB)
determining whether the UE is configured for the specific service based on the third information in case that the UE is configured for the specific service included in a universal subscriber identity module (USIM), (Fong, page 5, paragraph 1, universal subscriber identity module (USIM))
wherein the one or more access control parameters indicates one or more service types of which accesses are barred, and the first information is used for identifying whether to bar the accesses of the one or more service types, (Fong, page 7 access barring parameters, Fig. 17, page 26, paragraph 5, Fig. 17 provides a method 600 for barring mobile device from accessing a transmission station)
wherein the second information indicates barring time for a service type of which an access is barred based on the first information, and (Fong, page 4-7 disclose and discuss access barring such as ACB, and extended access barring EAB, page 6 last paragraph to page 7 first paragraph, ACB information be broadcast via the SIB2.  ACB parameters be subjected to a SIB modification procedure and timing, page 10, paragraph 2, the EAB configuration information includes a barring category, a barring factor and/or a barring time (eab-BarringTime), Fig. 17, page 26, paragraph 5, Fig. 17 provides a method 600 for barring mobile device from accessing a transmission station)
wherein the third information indicates a barring for the specific services of which an access is barred. (Fong, page 4-7 disclose and discuss access barring such as ACB, and extended access barring EAB, page 4-7 provide overview of Access barring such as access class barring (ACB) and extended access barring (EAB).  Access barring allows a network operator to prevent overload of the radio access network and core network.  EAB provides additional access barring over ACB, Fig. 17, page 26, paragraph 5, Fig. 17 provides a method 600 for barring mobile device from accessing a transmission station)
Fong is not that explicit about specific type service (i.e. voice, video and emergency)
However, Document NTT discloses about specific type service (i.e. voice, video and emergency).  (Document NTT, section 3, Fig. 2.  The Fig. 2 explicitly disclose specific type service (i.e. voice, video and emergency), and discusses scenarios AC:0, AC:5, and AC:10, and which specific service allowed or barred)
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Fong before the effective filing date of the claimed invention with that of Document NTT so that specific service type be explicitly included in the method.  The motivation to combine the teachings of Document NTT would eventually lead to sustain service availability to the extent even in emergency situations. (Document NTT, section 2.1, 2.2 and 2.3)
 
Regarding Claim 5,	 The combination of Fong and Document NTT disclose the UE of claim 4 (Fong, Fig. 1, column 3, line 17 to line 55, mobile devices, 320A-D, 322A-B, 324A-C, 326A-B, 330A-D 332A-F, and 336A-D), wherein whether the access of the specific service is barred, is identified based on 1 bit information included in the third information. (Fong, Fig. 14, page 25, bit is set to “1”, Fig. 7B, page 15, EAB indication with a bit)
 
Regarding Claim 6,	 The combination of Fong and Document NTT disclose the UE of claim 4 (Fong, Fig. 1, column 3, line 17 to line 55, mobile devices, 320A-D, 322A-B, 324A-C, 326A-B, 330A-D 332A-F, and 336A-D), wherein the service type indicated by the first information includes at least one of a packet service based voice call, a packet service based video call, a mobile originating signalling and a mobile originating data. (Fong, Fig. 9, page 22 discloses non-emergency mobile originated data, Document NTT, section 3, Fig. 2 explicitly disclose voice and video call, the Document NTT is directed to service specific access control)
  
Regarding Claim 7,	 Fong discloses a base station (BS) in a wireless communication system, the BS comprising: (Fong, Abstract, Fig. 2, Transmission Station (eNB) which is a base station (BS), 310, page 9, line 18 to line 26)
a transceiver connected to a controller; and (Fong, Fig. 18, line 28 to line 30, Transceiver Module 712, Processing Module 714 has a controller)
the controller configured to: (Fong, Fig. 18, line 28 to line 30, Processing Module 714 has a controller)
control the transceiver to broadcast a system information (SI) including first information indicating one or more access control parameters, and the first information including second information indicating access control time associated with a service type, and third information indicating whether the UE is allowed for a specific service based on the first information, (Fong, page 4-7 provide overview of Access barring such as access class barring (ACB) and extended access barring (EAB).  Access barring allows a network operator to prevent overload of the radio access network and core network.  EAB provides additional access barring over ACB)
perform an access control for barring or allowing an access for the service type based on the parameters included in the first information corresponding to the service type during a time period indicated by the second information, and (Fong, page 4-7 provide overview of Access barring such as access class barring (ACB) and extended access barring (EAB).  Access barring allows a network operator to prevent overload of the radio access network and core network.  EAB provides additional access barring over ACB)
perform the access control of the specific service based on the third information, to a user equipment (UE) in case that the UE is configured for the specific service with a universal subscriber identity module (USIM), (Fong, page 5, paragraph 1, universal subscriber identity module USIM)
wherein the one or more access control parameters indicates one or more service access types for which the access are barred, and the first information is used for identifying whether to bar accesses of the one or more service types, (Fong, page 4-7 disclose and discuss access barring such as ACB, and extended access barring EAB, page 4-7 provide overview of Access barring such as access class barring (ACB) and extended access barring (EAB).  Access barring allows a network operator to prevent overload of the radio access network and core network.  EAB provides additional access barring over ACB, Fig. 17, page 26, paragraph 5, Fig. 17 provides a method 600 for barring mobile device from accessing a transmission station)
wherein the second information indicates barring time for a service access type of which an access is barred based on the first information, and (Fong, page 4-7 disclose and discuss access barring such as ACB, and extended access barring EAB, page 4-7 provide overview of Access barring such as access class barring (ACB) and extended access barring (EAB).  Access barring allows a network operator to prevent overload of the radio access network and core network.  EAB provides additional access barring over ACB, Fig. 17, page 26, paragraph 5, Fig. 17 provides a method 600 for barring mobile device from accessing a transmission station)
wherein the third information indicates a barring for the specific service of which an access is barred. (Fong, page 4-7 disclose and discuss access barring such as ACB, and extended access barring EAB, page 4-7 provide overview of Access barring such as access class barring (ACB) and extended access barring (EAB).  Access barring allows a network operator to prevent overload of the radio access network and core network.  EAB provides additional access barring over ACB, Fig. 17, page 26, paragraph 5, Fig. 17 provides a method 600 for barring mobile device from accessing a transmission station)
Fong is not that explicit about specific type service (i.e. voice, video and emergency)
However, Document NTT discloses about specific type service (i.e. voice, video and emergency).  (Document NTT, section 3, Fig. 2.  The Fig. 2 explicitly disclose specific type service (i.e. voice, video and emergency), and discusses scenarios AC:0, AC:5, and AC:10, and which specific service allowed or barred)
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Fong before the effective filing date of the claimed invention with that of Document NTT so that specific service type be explicitly included in the method.  The motivation to combine the teachings of Document NTT would eventually lead to sustain service availability to the extent even in emergency situations. (Document NTT, section 2.1, 2.2 and 2.3)
 
Regarding Claim 8,	 The combination of Fong and Document NTT disclose the BS of claim 7 (Fong, Abstract, Fig. 2, Transmission Station (eNB) which is a base station (BS), 310, page 9, line 18 to line 26), wherein the service type indicated by the first information includes at least one of a packet service based voice call, a packet service based video call, a mobile originating signalling, and a mobile originating data. (Fong, Fig. 9, page 22 discloses non-emergency mobile originated data, Document NTT, section 3, Fig. 2 explicitly disclose voice and video call, the Document NTT is directed to service specific access control)
 
Regarding Claim 9,	 The combination of Fong and Document NTT disclose the method of claim 1, wherein the specific service includes an emergency service. (Fong, page 5, first paragraph discloses emergency services, page 2 emergency call attempts, Document NTT section 2.2 discloses and further discusses emergency situation)

Regarding Claim 10,	 The combination of Fong and Document NTT disclose the UE of claim 4 (Fong, Fig. 1, column 3, line 17 to line 55, mobile devices, 320A-D, 322A-B, 324A-C, 326A-B, 330A-D 332A-F, and 336A-D), wherein the specific service includes an emergency service. (Fong, page 5, first paragraph discloses emergency services, page 2 emergency call attempts, Document NTT section 2.2 discloses and further discusses emergency situation)
 
Regarding Claim 11,	 Fong discloses a method of a base station (BS) in a wireless communication system, the method comprising: (Fong, Abstract, Fig. 2, Transmission Station (eNB) which is a base station (BS), 310, page 9, line 18 to line 26)
broadcasting, by the BS, a system information (SI) including first information indicating one or more access control parameters, and the first information including second information indicating access control time associated with a service type, and third information indicating whether the UE is allowed for access control associated with a specific service based on the first information; (Fong, page 1 SI or SI interface, page 4-7, Accessing barring information be transmitted in the BCCH using a system information block (SIB), ACB parameters page 7, Fig. 16, page 26, paragraph 4 provides a method for authorizing access to a transmission station for a mobile device)
performing an access control for barring or allowing an access for the service type based on the parameters included in the first information corresponding to the service type during a time period indicated by the second information; and (Fong, page 1 SI or SI interface, page 4-7, Accessing barring information be transmitted in the BCCH using a system information block (SIB), ACB parameters page 7, Fig. 16, page 26, paragraph 4 provides a method for authorizing access to a transmission station for a mobile device, Fig. 17, page 26, paragraph 5, Fig. 17 provides a method 600 for barring mobile device from accessing a transmission station)
performing the access control of the specific service based on the third information, to a user equipment (UE) in case that the UE is configured for the specific service with a universal subscriber identity module (USIM),  (Fong, page 5, paragraph 1, universal subscriber identity module USIM)
wherein the one or more access control parameters indicates one or more service types of which accesses are barred, and the first information is used for identifying whether to bar accesses of the one or more service types, (Fong, page 4-7 disclose and discuss access barring such as ACB, and extended access barring EAB, page 4-7 provide overview of Access barring such as access class barring (ACB) and extended access barring (EAB).  Access barring allows a network operator to prevent overload of the radio access network and core network.  EAB provides additional access barring over ACB, Fig. 17, page 26, paragraph 5, Fig. 17 provides a method 600 for barring mobile device from accessing a transmission station)
wherein the second information indicates barring time for a service type of which an access is barred based on the first information, and (Fong, page 4-7 disclose and discuss access barring such as ACB, and extended access barring EAB, page 4-7 provide overview of Access barring such as access class barring (ACB) and extended access barring (EAB).  Access barring allows a network operator to prevent overload of the radio access network and core network.  EAB provides additional access barring over ACB, Fig. 17, page 26, paragraph 5, Fig. 17 provides a method 600 for barring mobile device from accessing a transmission station)
wherein the third information indicates a barring for the specific service of which an access is barred. (Fong, page 4-7 disclose and discuss access barring such as ACB, and extended access barring EAB, page 4-7 provide overview of Access barring such as access class barring (ACB) and extended access barring (EAB).  Access barring allows a network operator to prevent overload of the radio access network and core network.  EAB provides additional access barring over ACB, Fig. 17, page 26, paragraph 5, Fig. 17 provides a method 600 for barring mobile device from accessing a transmission station)
Fong is not that explicit about specific type service (i.e. voice, video and emergency)
However, Document NTT discloses about specific type service (i.e. voice, video and emergency).  (Document NTT, section 3, Fig. 2.  The Fig. 2 explicitly disclose specific type service (i.e. voice, video and emergency), and discusses scenarios AC:0, AC:5, and AC:10, and which specific service allowed or barred)
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Fong before the effective filing date of the claimed invention with that of Document NTT so that specific service type be explicitly included in the method.  The motivation to combine the teachings of Document NTT would eventually lead to sustain service availability to the extent even in emergency situations. (Document NTT, section 2.1, 2.2 and 2.3)

 Regarding Claim 12,	 The combination of Fong and Document NTT disclose the method of claim 11, wherein the service type indicated by the first information includes at least one of a packet service based voice call, a packet service based video call, a mobile originating signalling and a mobile originating data. (Fong, Fig. 9, page 22 discloses non-emergency mobile originated data)
 
Regarding Claim 13,	 The combination of Fong and Document NTT disclose the method of claim 1, wherein the service type is designated by the BS for each UE.  (Fong, Fig. 16, and Fig. 17, paragraphs 4 and 5, It is clear that service type is designated by the BS for each UE)
  
Regarding Claim 14,	 The combination of Fong and Document NTT disclose the UE of claim 4 (Fong, Fig. 1, column 3, line 17 to line 55, mobile devices, 320A-D, 322A-B, 324A-C, 326A-B, 330A-D 332A-F, and 336A-D), wherein the service type is designated by the BS for each UE. (Fong, Fig. 16, and Fig. 17, paragraphs 4 and 5, It is clear that service type is designated by the BS for each UE)
  
Regarding Claim 15,	 The combination of Fong and Document NTT disclose the BS of claim 7 (Fong, Abstract, Fig. 2, Transmission Station (eNB) which is a base station (BS), 310, page 9, line 18 to line 26), wherein the BS designate the service type for each UE. (Fong, Fig. 16, and Fig. 17, paragraphs 4 and 5, It is clear that service type is designated by the BS for each UE)
  
Regarding Claim 16,	 The combination of Fong and Document NTT disclose the method of claim 11, wherein the processor further configured to designate the service type for each UE.  (Fong, Fig. 16, and Fig. 17, paragraphs 4 and 5, It is clear that service type is designated by the BS for each UE, Fig. 19, page 27-28 discloses processor/processing module)
  
Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY K DEWAN whose telephone number is (571)272-4086. The examiner can normally be reached 9 AM to 5:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571)272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.K.D./Examiner, Art Unit 2463                                                                                                                                                                                                        
/Peter G Solinsky/Primary Examiner, Art Unit 2463